Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claims dated 3/10/2020. Claims 1-16 are pending and are examined based on the merits herein. 
Application Priority
This application filed 03/10/2020 Claims Priority from Provisional Application 62816737, filed 03/11/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prof of Pot (IDS dated: 3/9/2021, Mar 2018, p 1-8) and Kochinke (US 20180311180) in view of Clark (Becker’s Spine Review, December 9, 2014, https://www.beckersspine. com/pain/item/23588-how-to-get-instantaneous-pain-relief-caused-due-to-sciatica-dec9.html).
	The instant claim 1 is directed to a method of treatment of a nerve pain, comprising administering, to a patient in need thereof, an effective amount of cannabidiol and an effective amount of a non-steroidal anti-inflammatory drug (NSAID). 
Prof of Pot document teaches that nonsteroidal anti-inflammatory drugs are one of the first lines of defense for mild to moderate pain, the class of drugs include aspirin, ibuprofen, naproxen (See p 1, para 1). The reference explicitly teaches that cannabinoids and NSAIDs may synergistically reduce pain (See title 1). NSAIDs reduce pain and cannabinoids can reduce pain and list some of the studies that have been reported that the combination reduce pain in synergistic fashion (See p 2, lines 1-12). Also taught is that phytocannabinoids are capable of inhibiting Cox-2 activity and the main mechanism of NSAIDs is the inhibition of the cyclooxygenase-2 (COX-2) enzyme, thus blocking the production of pro-inflammatory prostaglandins which contribute to pain (see page 4, title 5, lines 4-9 and page 1, para 2).
	Kochinke teaches a transdermal delivery system for the treatment of pain, inflammation or both with a pharmaceutical formulation comprising an effective amount 
Kochinke teach that the terms "effective amount" and "therapeutically effective amount" of an active agent, an active agent combination, or a pharmaceutical formulation refer to an amount that is nontoxic but sufficient for producing a desired result. The exact amount required will vary from subject to subject, depending on factors such as the age, weight and general condition of the subject, the particular condition being treated, the severity of the condition, the specific active agent, and, of course, the judgment of the clinician. In the present context, the effective amount typically ranges from about 0.05 mg to about 15,000 mg, preferably about 0.1 mg to about 1,000 mg, and usually about 0.1 mg to about 500 mg, per day [0060]. The term "combination" to refer to a "combination" of two or more active agents may refer to a mixture or blend of the active agents, as may be present in a single pharmaceutical formulation [0064]. It can be present separately as well for sequential administration [0064]. 
	Kochinke is not explicit in teaching the agents specifically for nerve pain or periodic sciatic pain. 
	Clark teaches that sciatica is most commonly a result of a lumbar disc herniation directly pressing on the nerve, any cause of irritation or inflammation of the sciatic nerve can produce the symptoms of sciatica (p 1, para 1), pain is associated with sciatica and the pain relievers include ibuprofen and naproxen (see Pain relievers). 

	From the combined prior art one of ordinary skill in the art before the effective filing date of the invention would have been motivated to (i) combine cannabidiol and an NSAID, e.g. naproxen for pain treatment in expectation of synergistic or additive effects (ii) to use a combination of cannabidiol and naproxen for treating nerve pain, e.g. associated with sciatica and also periodic sciatic pain to provide relief to the patients. As to the effective amount Kochinke teach administration of effective amount of the pharmacological agent, e.g. 0.5 mg to 500 mg which falls within the claimed amounts of NSAID (400-600 mg) and cannabidiol (15-30 mg).  
	As to claims 1-7, Kochinke teaches both the components, cannabidiol, naproxen (NSAID) in the amounts as in the instant claims that can be administered at the same time (in single pharmaceutical composition for example) or sequentially (in separate unit dosage forms) and in the amounts per dose. 
	As to claims 11-12, one of ordinary skill in the art would have found it obvious to treat the nerve pain or periodic sciatica with effective amounts of cannabidiol and NSAID from Kochinke and Clark with a reasonable amount of success and to relieve pain associated with sciatica in subjects. 
	
s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prof of Pot (IDS dated: 3/9/2021, Mar 2018, p 1-8)  and Kochinke (US 20180311180) in view of Clark (Becker’s Spine Review, December 9, 2014, https://www.beckersspine.com/pain/ item/23588-how-to-get-instantaneous-pain-relief-caused-due-to-sciatica-dec9.html) and further in view of Edwards et al. (EBN volume 8, April 2005, evidencebasednursing. com) 
	Prof of Pot, Kochinke and Clark as discussed above. 
	The references are not explicit in teaching the naproxen as sodium salt drug or the dosage regimen. 
	Edwards teaches both naproxen (400 mg) naproxen sodium (440 mg) is useful in treating post-operative pain and patients had > 50% pain relief at 4-6 hours (See Table). 
	From Edwards one of ordinary skill in the art before the filing date of the invention would have found it obvious that (i) naproxen and naproxen sodium are therapeutically effective and provide similar benefits in pain relief (ii) naproxen is available as naproxen sodium salt and is useful in treating pain in subjects. 
	As to claim 8, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to use naproxen sodium for naproxen in Kochinke is in expectation of similar therapeutic effects in relieving pain in sciatic nerve pain or sciatic periodic pain in subjects. 
	As to claims 9-10, a person of ordinary skill in the art would have found it obvious to administer the cannabinoid and NSAID once in very 6-8 h or until pain is relieved or once in every 6-8 h for 2-3 days from the prior art because (i) naproxen is taught to be provide relief in 4-6 hours; if pain persists after 6 h, it is within the skill of the physician . 

	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kochinke (US 20180311180) in view of Clark (Becker’s Spine Review, December 9, 2014, https://www.beckersspine.com/pain/item/23588-how-to-get-instantaneous-pain-relief-caused-due-to-sciatica-dec9.html) and further in view of Franciosi (https://honestmarijuana.com/cbd-pain-relief-management/, 2018) and further in view of Edwards et al. (EBN volume 8, April 2005, evidencebasednursing.com).
	Claim 13 is directed to a method of treatment of periodic sciatica, comprising: administering, to a patient in need thereof, a synergistic combination of 15 mg cannabidiol and 440 mg naproxen sodium.
	Kochinke teachings as discussed above. 
	Kochinke is not explicit in teaching the pharmaceutical formulation specifically for nerve pain or periodic sciatic pain. 
	Clark teaches that sciatica is most commonly a result of a lumbar disc herniation directly pressing on the nerve, any cause of irritation or inflammation of the sciatic nerve can produce the symptoms of sciatica (p 1, para 1), pain is associated with sciatica and the pain relievers include ibuprofen and naproxen (see Pain relievers). 
	From the teachings of Clark, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious that pain such as nerve pain is associated with sciatica and can be relieved by using naproxen. It is obvious to a person of ordinary skill in the art that periodic sciatic pain is a type of sciatic pain. It is 
From the combined prior art one of ordinary skill in the art would have been motivated to (i) use cannabidiol and an NSAID, e.g. naproxen for pain treatment in expectation of synergistic or additive effects (ii) to use a combination of cannabidiol and naproxen for treating nerve pain, e.g. associated with sciatica and also periodic sciatic pain to provide relief to the patients. Kochinke teach administration of effective amount of the pharmacological agent, e.g. 0.5 mg to 500 mg which falls within the claimed amounts of NSAID (400-600 mg) and cannabidiol (15-30 mg).  
	The references are not explicit in teaching the synergistic amount of cannabidiol. 
	Franciosi teaches that about 15-22.5 mg of cannabidiol (CBD) can be used for medium pain and mild pain 12-18 mg of CBD (See last page). 
	A person of ordinary skill in the art from the teachings of Franciosi before the effective filing date of the invention would have found it obvious to use 15 mg of cannabidiol in the composition for treating pain. 
The references are not explicit in teaching the naproxen as sodium salt drug or the dosage regimen. 
	Edwards teaches both naproxen (400 mg) naproxen sodium (440 mg) is useful in treating post-operative pain and patients had > 50% pain relief at 4-6 hours (See Table). 
	From Edwards one of ordinary skill in the art before the filing date of the invention would have found it obvious that (i) naproxen and naproxen sodium are therapeutically effective and provide similar benefits in pain relief (ii) naproxen is available as naproxen sodium salt and is useful in treating pain in subjects. From the teachings of Edwards, 
	From the combined prior art teachings, a person of ordinary skill in the art would have been motivated to use a combination of 15 mg of CBD and 440 mg of naproxen sodium to relieve pain associated with sciatica in subjects.. It is noted that pain is associated with sciatica. One of ordinary skill in the art would have been motivated to arrive at the combination in the amounts as claimed to provide pain relief in periodic sciatica which is sciatica that occurs periodically. As to the limitation of synergistic combination, it is noted (i) Prof of pot teaches synergistic effects between NSAID and cannabinoids (ii) if the combination made obvious from the prior art teachings comprises the same agents, herein naproxen sodium and CBD in the same amounts, 440 mg and 15 mg respectively then such combination would result in synergistic effect when administered to subjects for pain relief associated with periodic sciatica. Thus claim 13 would have been obvious over the combined prior art teachings. 
	As to claims 14-16, it is noted that the limitations include dosage regimen. Dosage regimen is a result effective parameter and is within the skill of a physician to adjust the dosage amounts, frequency and arrive at the instant claims. Further, it is obvious to a person of ordinary skill in the art to routinely adjust the dosage regimen until the pain is relieved. For example, the physician can advise a patient to discontinue the medication if the pain is relieved after once treatment or once the pain is relieved. It is within the skill of the physician to adjust the frequency per day and for 2-3 days until the pain is relieved. 
s 1-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prof of Pot (IDS dated: 3/9/2021, Mar 2018, p 1-8) and Clark (Becker’s Spine Review, December 9, 2014, https://www.beckersspine. com/pain/item/23588-how-to-get-instantaneous-pain-relief-caused-due-to-sciatica-dec9.html).in view of Vangara et al. (US 20150343071 A1) and further in view of Edwards et al. (EBN volume 8, April 2005, evidencebasednursing. com). 
	The instant claims as discussed above. 
Prof of Pot document teaches that nonsteroidal anti-inflammatory drugs are one of the first lines of defense for mild to moderate pain, the class of drugs include aspirin, ibuprofen, naproxen (See p 1, para 1). The reference explicitly teaches that cannabinoids and NSAIDs may synergistically reduce pain (See title 1). NSAIDs reduce pain and cannabinoids can reduce pain and list some of the studies that have been reported that the combination reduce pain in synergistic fashion (See p 2, lines 1-12). Also taught is that phytocannabinoids are capable of inhibiting Cox-2 activity and the main mechanism of NSAIDs is the inhibition of the cyclooxygenase-2 (COX-2) enzyme, thus blocking the production of pro-inflammatory prostaglandins which contribute to pain (see page 4, title 5, lines 4-9 and page 1, para 2).
Clark teaches that sciatica is most commonly a result of a lumbar disc herniation directly pressing on the nerve, any cause of irritation or inflammation of the sciatic nerve can produce the symptoms of sciatica (p 1, para 1), pain is associated with sciatica and the pain relievers include ibuprofen and naproxen (see Pain relievers). 
The prior art is not explicit in teaching the cannabinoid as cannabidiol.

	From the teachings of Vangara and Prof of Pot one of ordinary skill in the art would have found it obvious to combine cannabidiol and naproxen for treating pain in subjects. 
	The above prior art do not teach the effective amount of naproxen for pain treatment. 
	Edwards teaches both naproxen (400 mg) naproxen sodium (440 mg) is useful in treating post-operative pain and patients had > 50% pain relief at 4-6 hours (See Table). 
	From the teachings of the prior art one of ordinary skill in the art before the effective filing date of the invention would have found it obvious that (i) pain can be relieved with cannabinoid compounds and NSAIDs e.g. naproxen (ii) pain such as nerve pain is associated with sciatica and can be relieved by using naproxen. It is obvious to a person of ordinary skill in the art that periodic sciatic pain is a type of sciatic pain. It is noted that Applicants’ have not provided any specific definition for periodic sciatic pain. In general periodic is defined as occurring at intervals. 
	From the combined prior art one of ordinary skill in the art would have been motivated to (i) combine cannabidiol and an NSAID, e.g. naproxen for pain treatment in expectation of synergistic or additive effects (ii) to use a combination of cannabidiol and naproxen for treating nerve pain, e.g. associated with sciatica and also periodic sciatic pain to provide relief to the patients. As to the effective amount of cannabidiol, Vangara 
	As to claims 1-7, from the combined prior art teachings one of ordinary skill in the art before the effective filing date of the invention, would have arrived at administering a combination of cannabidiol (~ 15 mg) and about 440 mg of naproxen sodium for treating pain in subjects with nerve pain or sciatica pain. As to the administration of sequential and separate administration, it is noted that in a combination therapy includes both sequential and separate administration and is within the skill of an artisan. Further one of ordinary skill in the art would have found it obvious to combine both the agents into a single formulation because each of the agents herein is known to be useful in treating pain combining them together for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. It would have been obvious to administer as separate dosage forms because the prior art teaches both cannabidiol and naproxen in separate dosage units/forms. As to the amounts in claims 5-7, it would have been obvious to arrive at the claimed amounts for the reasons above. 
	As to claim 8, Edwards teaches naproxen sodium. 
	As to claims 9-10, a person of ordinary skill in the art would have found it obvious to administer the cannabinoid and NSAID once in very 6-8 h or until pain is relieved or once in every 6-8 h for 2-3 days from the prior art because (i) naproxen is taught to be provide relief in 4-6 hours; if pain persists after 6 h, it is within the skill of the physician to adjust the dosage regimen, here frequency per day and for 2-3 days until the pain is relieved (ii) dosage regimen is routine and is within the skill of an artisan. 

	As to claim 13, a person of ordinary skill in the art would have been motivated to use a combination of 15 mg of CBD with 440 mg of naproxen sodium from Vangara and Edwards because both of them teach the use of the agents and in the amounts as claimed in treating pain. Sciatica is associated with nerve pain as evidenced by Clark. Prof of Pot explicitly teaches that combination of cannabinoids and NSAIDs, e.g. naproxen may be synergistic. One of ordinary skill in the art would have been motivated to arrive at the combination in the amounts as claimed to provide pain relief in periodic sciatica which is sciatica that occurs periodically. As to the limitation of synergistic combination, it is noted (i) Prof of pot teaches synergistic effects between NSAID and cannabinoids (ii) if the combination comprises the same agents, herein naproxen sodium and CBD in the same amounts, 440 mg and 15 mg respectively then such combination would result in synergistic effect when administered to subjects for pain relief associated with periodic sciatica. Thus claim 13 would have been obvious over the combined prior art teachings. 
	As to claims 14-16, it is noted that the limitations include dosage regimen. Dosage regimen is a result effective parameter and is within the skill of a physician to adjust the dosage amounts, frequency and arrive at the instant claims. Further, it is 


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627